Exhibit 10.1

SIXTH AMENDMENT TO

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF

LEPERCQ CORPORATE INCOME FUND II L.P.

This Sixth Amendment (this “Amendment”) to the Second Amended and Restated
Agreement of Limited Partnership (the “Agreement”) of Lepercq Corporate Income
Fund II L.P. (the “Partnership”), is dated as of December 20, 2006 and is made
by Lex GP-1 Trust (“GP”), a Delaware corporation, in its capacity as general
partner of LCIF.

A.           The Partnership is governed by that certain Second Amended and
Restated Agreement of Limited Partnership, dated as of August 27, 1998, as
amended by First Amendment thereto effective as of June 19, 2003, by Second
Amendment thereto effective as of June 30, 2003, by Third Amendment thereto
effective as of December 8, 2004, by Fourth Amendment thereto effective as of
January 3, 2005, and by Fifth Amendment thereto effective as of July 23, 2006
(the “Agreement”). Unless otherwise defined, all capitalized terms used herein
shall have such meaning ascribed such terms in the Agreement.

B.           Lex GP-1 Trust, a Delaware statutory trust, is the General Partner
of the Partnership.

C.           Pursuant to Sections 4.2(A), 12.1, 12.2, 14.1(B)(2) of the
Agreement, the General Partner has the power, without the consent of any other
Partner to amend the Agreement as may be required to reflect the admission of
Partners in accordance with the Agreement.

NOW, THEREFORE, the undersigned, being desirous of effectuating the foregoing
and amending the Agreement accordingly, hereby enter into this Amendment and
amend the Agreement as follows:

1.            Exhibit A. Exhibit A of the Agreement is hereby amended by adding
the Duke Limited Partner Supplement attached as Exhibit 1 hereto to the end of
Exhibit A of the Agreement, for the purposes of admitting the Duke Limited
Partner (as defined on Exhibit 1) as a Partner of the Partnership with the
rights and obligations of an Additional Limited Partner.

2.            Miscellaneous. Except as amended hereby, the Agreement shall
remain unchanged and in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

GENERAL PARTNER:

Lex GP-1 Trust

 

By:

/s/ T. Wilson Eglin                        

Name: T. Wilson Eglin

Title: President

 

--------------------------------------------------------------------------------

 

EXHIBIT 1

DUKE LIMITED PARTNER SUPPLEMENT

 

As a result of the contribution of that certain property known as BMW Financial
Services Building, located at 5500 Britton Parkway, Hilliard, Ohio 43026 (the
“BMW Property”), on December 20, 2006 (the “Contribution Date”), the General
Partner pursuant to Section 4.2.A and Sections 14.1.B(2) and 14.1.B(3) of this
Agreement has authorized the issuance of 33,954 Partnership Units to the
contributor signatory hereto (the “Duke Limited Partner”). For purposes of
applying the terms and conditions of the Agreement, the Duke Limited Partner
shall be a Partner of the Partnership with the rights and obligations of an
Additional Limited Partner. To the extent that the terms of this Supplement are
different than the terms of the following sections of the Agreement, the terms
of this Supplement shall apply.

Notwithstanding Section 5.1.A of the Agreement, the Duke Limited Partner shall
be entitled to receive distributions with respect to each Partnership Unit equal
to the cash dividend payable with respect to each REIT Share, determined at the
time of each quarterly distribution beginning with the first regular quarterly
dividend payable to common shareholders of record of LXP after the Contribution
Date.

For purposes of Sections 6.1A and 6.1B of the Partnership Agreement, allocations
of Net Income and Net Loss by the Partnership generally shall be made after
giving effect to all allocations of taxable income to the Duke Limited Partner.
Pursuant to the General Partner’s authority in Section 14.1.B(3), Partnership
taxable income shall be specially allocated to the Duke Limited Partner in an
amount equal to, but not in excess of, all cash distributions to the Duke
Limited Partner; provided, however, that the Duke Limited Partner shall be
allocated taxable income as otherwise required in Exhibit B and C of the
Partnership Agreement. For purposes of Section 6.1C of the Partnership
Agreement, Nonrecourse Liabilities of the Partnership shall be allocated to
account for any income or gain to be allocated to the Duke Limited Partner
pursuant to Sections 2.B and 2.D of Exhibit C, in the same priority as
Nonrecourse Liabilities are allocated to the Warren Limited Partners, the
Phoenix Limited Partners, the Scannell Entities and any subsequent Additional
Limited Partners that are admitted to the Partnership. During the period of time
that the Duke Limited Partner is a Partner of the Partnership and the guarantor
of the Loan (as defined in the Agreement for Contribution of Property, dated as
of December 12, 2006, between the Duke Limited Partner and the Partnership),
pursuant to the Contributor Guaranty, dated December 20, 2006, between the Duke
Limited Partner and Bank of America, N.A., its successors and assigns (the
“Contributor Guaranty”), such Loan shall be solely allocated to the Duke Limited
Partner under Code Section 752 and the Regulations thereto, except as otherwise
required by applicable law. Any payment made by the Duke Limited Partner under
the Contributor Guaranty shall not be treated as a capital contribution by the
Duke Limited Partner to Partnership and shall not give rise to, and the Duke
Limited Partner expressly waives, any right of subrogation and any right of
indemnification from any partner of the Partnership or person related to any
partner of the Partnership within the meaning of Section 752 of the Code and the
Regulations thereunder. For purposes of Section 8.4 of the Partnership
Agreement, beginning on December 20, 2008, and on each day thereafter (each a
“Notice Date”), the Duke Limited Partner shall have the right (the “Duke Limited
Partner Redemption Right”) to require

 

 

1

 

--------------------------------------------------------------------------------

 

the Partnership to redeem on a Specified Redemption Date the Partnership Units
held by the Duke Limited Partner for, at the election of the Partnership, the
Redemption Amount or the Cash Redemption Amount to be delivered by the
Partnership; provided, however, that, in the event the Duke Limited Partner
Redemption Right is exercised, the Duke Limited Partner must convert all of the
Partnership Units held by the Duke Limited Partner. The Duke Limited Partner
Redemption Right shall be exercised pursuant to a Notice of Redemption
(substantially in the form of Exhibits D-1 through D-4) delivered to the General
Partner and LXP on a Notice Date by the Duke Limited Partner. The Duke Limited
Partner shall have no right, with respect to any Partnership Units so redeemed,
to receive any distributions with respect to a Partnership Record Date after the
Specified Redemption Date. The Partnership covenants to cause the registration
of any REIT Shares, if any, issued in connection with a redemption in such a
manner as is required so that the REIT Shares issued in connection with such
redemption are freely transferable. The Assignee of the Duke Limited Partner may
exercise the redemption rights of the Duke Limited Partner, and the Duke Limited
Partner shall be deemed to have assigned such rights to such Assignee and shall
be bound by the exercise of such rights by such Assignee. In connection with any
exercise of such rights by such Assignee on behalf of the Duke Limited Partner,
the Redemption Amount or Cash Redemption Amount, as applicable, shall be
delivered by the Partnership directly to such Assignee and not to the Duke
Limited Partner.

Notwithstanding anything in this Duke Limited Partner Supplement or this
Agreement to the contrary, the Partnership and LXP may, upon receipt of a timely
Notice of Redemption and in their sole and absolute discretion, delay the
redemption of the Duke Limited Partner’s Partnership Units for a period of not
more than thirty (30) days after the applicable Specified Redemption Date to
comply with federal securities laws.

The following definitions shall for all purposes be applied to the following
terms in this Duke Limited Partner Supplement:

“Cash Redemption Amount” shall mean an amount equal to the product of (i) the
number of Partnership Units offered for redemption by the Duke Limited Partner,
multiplied by (ii) sum of (a) the average Daily Market Price of the REIT Shares
for the twenty (20) Business Days preceding the Specified Redemption Date
multiplied by (b) the Redemption Factor.

“Daily Market Price” means the price of REIT Shares on the relevant date,
determined (a) on the basis of the last reported trading price of REIT Shares as
reported on the New York Stock Exchange (the “NYSE”), or if the REIT Shares are
not then listed on the NYSE, as reported on such national securities exchange
upon which the REIT Shares are listed, or (b) if there is no reported sale or
trade on the day in question, on the basis of the average of the closing bid and
asked quotations regular way so reported, or (c) if REIT Shares are not listed
on the NYSE or on any national securities exchange, on the basis of the high bid
and low asked quotations regular way on the day in question in the
over-the-counter market as reported by the National Association of Securities
Dealers Automated Quotation System, or, if not so quoted, as reported by the
National Quotation Bureau, Incorporated, or a similar organization.

The Partnership Units held by the Duke Limited Partner shall be subject to
redemption by the Partnership if otherwise required by the terms of the
Partnership Agreement.

LXP agrees to enter into a Guaranty Agreement with the Partnership on the date
the Duke Limited Partner is admitted to the Partnership, on terms reasonably
satisfactory to LXP and the

 

 

2

 

--------------------------------------------------------------------------------

 

Partnership, pursuant to which LXP shall guaranty the obligations of the
Partnership to pay the Redemption Amount or the Cash Redemption Amount, as
applicable, on the Specified Redemption Date.

The Duke Limited Partner, LXP, the Partnership and the General Partner shall
treat the transaction between LXP and the Duke Limited Partner as a sale of the
Duke Limited Partner’s Partnership Units to LXP or the General Partner, as the
case may be, for federal income tax purposes. The Duke Limited Partner agrees to
execute, if applicable, such documents as the Partnership may reasonably require
in connection with the issuance of REIT Shares upon exercise of its Redemption
Right.

The Partnership hereby covenants not to permit the direct disposition or
distribution of the BMW Property, a partnership interest in Lexington Hilliard
L.P. or a membership interest in Lexington Hilliard Manager LLC (each a
“Property Interest”) prior to December 20, 2008, except (i) in a tax-deferred
like-kind exchange which satisfies the requirements of Code Section 1031 and the
Treasury Regulations promulgated thereunder, provided that any replacement
property is considered the same as the BMW Property for purposes of this
paragraph, (ii) in a tax-deferred contribution to a partnership or limited
liability company under Code Section 721, provided that the partnership or
limited liability company interest shall be considered the same as the BMW
Property for purposes of this paragraph, (iii) if a sale or disposition of any
of the BMW Property would not result in recognition of Built-in Gain (as
hereinafter defined) by the Duke Limited Partner, (iv) in the event of
foreclosure, or (v) with the written consent of the Duke Limited Partner
(collectively, a “Carveout Sale”). Notwithstanding the foregoing, the
Partnership may dispose of the BMW Property at any time in a disposition which
the General Partner determines, in its sole and absolute discretion, is
necessary to maintain LXP's qualification as a real estate investment trust
under the Code, provided that, in the event of such a disposition prior to
December 20, 2008, the Partnership agrees to use commercially reasonable efforts
to structure such disposition as a tax-deferred like-kind exchange which
satisfies the requirements of Code Section 1031 and the Treasury Regulations
promulgated thereunder (a “REIT Status Sale,” and together with the Carveout
Sales, a “Permitted Sale”). For purposes of this Partnership Supplement,
"Built-in-Gain" shall mean the remaining unrecognized built-in-gain as that term
is used in Treasury Reg. Section 1.704-3(a)(3)(ii).

Except (i) as the Partnership determines is necessary to maintain LXP’s
qualification as a real estate investment trust under the Code and (ii) in
connection with a Permitted Sale, Partnership shall not prepay or refinance any
portion of the Loan (as defined in the Contribution Agreement), or directly sell
or otherwise directly dispose of a Property Interest, during the period prior to
December 20, 2008, without the advance written consent of the Duke Limited
Partner; provided however that, in connection with any Permitted Sale other than
a foreclosure, Partnership shall reasonably cooperate with the Duke Limited
Partner to maintain an allocation of debt to Duke under Code Section 752 and the
regulations thereto in an amount necessary to preserve the amount of liability
allocated to the Duke Limited Partner prior to the Permitted Sale.

 

 

 

3

 

--------------------------------------------------------------------------------

 

 

PARTNERS’ CONTRIBUTIONS AND PARTNERSHIP INTERESTS

Name and Address of Partner

Capital
Contribution

Partnership
Units

Percentage
Interest

Redemption
Exercise Date

Duke Limited Partner

 

 

00.0056369%

December 20, 2008

Duke Realty Ohio

600 E 96th Street, Suite 100
Indianapolis, IN 46240

$750,000

33,954

 

 

Totals:

$750,000

33,954

 

 

 

 

DUKE REALTY OHIO, an Indiana general partnership

 

By: Duke Realty Limited Partnership, the Managing Partner

 

By: Duke Realty Corporation, its general partner

 

 

By: /s/ Nicholas C. Anthony                                    

 

Name: Nicholas C. Anthony                                     

 

Title: Senior Vice President, Fund Management   

Date: December 20, 2006                                           

 

 

LEPERCQ CORPORATE INCOME FUND II L.P.
a Delaware limited partnership

By: Lex GP-1 Trust, its general partner
 

By:

/s/ Natasha Roberts

Printed:

Natasha Roberts

Title:

Vice President

 

 

 

 

4

 

 